GRANT, J.,
dissenting.
I concur in the judgment of affirmance in this case. I dissent from the reasoning upon which, as to its material consideration, that judgment purports to proceed.
In the opinion read as that of the court, if it is comprehended, the thing which the affirmed judgment complies the respondent to do, is the performance of a ministerial act, to-wit: the act of issuing the warrant asked far.
I do not so understand the law.
In my opinion, when the affidavit preliminary to a warrant is presented to the magistrate — in this ease the respondent — his function thereupon is to examine the paper, and if upon such inspection he finds that it alleges a crime, he is to issue the warrant, of course and in sequence.
The duty thus cast upon him, the duty of inspecting and considering the affidavit for the single purpose of determining whether it states an offense, is a judicial duty. It requires the exercise of discretion — this examination of a paper to see if on its face it charges a violation of the statute.
How the discretion shall be exercised as to finding the paper sufficient or insufficient in the respect named, is not a thing that a court can by mandamus compel. That is to say, the exercise of the discretion can not be coerced by mandamus in one way or another. And it can not be so compelled because it is a judicial and not a ministerial act.
The writ allowed below and there made peremptory by the judgment under review, and by us here affirmed, proceeded, not on the ground that the respondent had exercised the discretion lodged with him, wrongly, but upon the quite apparent fact that he had not exercised it at all. From the record it is too plain for dispute that the refusal to issue the warrant was not because the affidavit was insufficient on its face and did not charge a crime, but because the magistrate substituted for the affidavit his own independent and individual fiat that the writ should not issue at all. If in reaching that conclusion he re-j sorted to knowledge dehors the affidavit, his act in so doing falls! under the same condemnation. That is not exercising jurisdic-] tion; it is ignoring entirely the duty to exercise it. The iseu-*250ing of the writ at least is of course a mere clerical, and thére-fore a ministerial act. But discretion, in tbe way I have tried here to make plain, must precede it. While the effect to which judicial discretion shall be exercised can not be controlled by-mandamus, mandamus may compel it to be exercised. If the law confers jurisdiction upon a magistrate, he must take it when it is properly invoked. An examination of the affidavit in this case was the first step in the discretion of jurisdiction, and that step the respondent refused to take. Our affirmance of the judgment below says to him that he must take it, under the compulsion of a writ of mandamus. But, saying that does not say that we say it because the thing commanded is a ministerial act, as I think.
Apprehending that if we put our judgment on mistaken ground, and if hereafter it is undertaken to be drawn in precedent, it will tend to confusion and may operate mischievously, I deem myself guilty of no impropriety in here registering my dissent from the basic view of the opinion filed by my brethren.
That mandamus- will lie to compel discretion to be exercised, one way or another, is, I think, clearly held in State v. Smith, 69 Ohio St., 196 [68 N. E. Rep. 1044]. There the court say that “mandamus is allowed, not to control discretion, but to compel its exercise.”
Meals, J., concurs.